Citation Nr: 0033784	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-44 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.   The propriety of the initial 10 percent rating for 
service connected right knee disorder, arthrofibrosis.

2.  The propriety of the initial 10 percent rating for 
service-connected degenerative arthritis of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to April 
1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating action in 
which the RO granted service connection for right knee and 
neck disorders, and assigned 10 percent disability 
evaluations for each.  In a decision dated in January 2000, 
the Board denied an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease and denied 
compensable evaluations for prostatitis and bilateral hearing 
loss.  Hence, these matters are no longer before the Board.  
The Board remanded the issues of the propriety of the initial 
10 percent ratings assigned for service connected right knee 
disorder and cervical spine disorder to the RO for additional 
development.  In July 2000, the RO confirmed and continued 
the 10 percent ratings for each disorder.  The claims folder 
has been returned to the Board for further appellate 
adjudication of the issues.  

As the veteran disagreed with the initial ratings assigned 
for both disorders, the Board has recharacterized the issues 
on appeal as involving the propriety of the initial ratings 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran was afforded a hearing before an RO hearing 
officer in February 1997.  A transcript of the hearing is of 
record.



FINDINGS OF FACT

1.  The veteran's right knee disorder, is manifested by 
complaints of pain, with clinical findings including full 
range of motion and stability and no swelling. 

2.  The veteran's degenerative arthritis of the cervical 
spine is manifested by not more than slight limitation of 
motion of the cervical segment of the spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation greater 
than 10 percent for right knee disorder, arthrofibroris have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. Part 4 §§ 4.10, 4.71(a); Diagnostic Code 5257 
(1999).

2.  The schedular criteria for a rating in excess of 10 
percent for degenerative arthritis of the cervical spine have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R 
Part 4, §§ 4.10, 4.71(a); Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his claims for service connection in 
November 1995.  

A VA general medical examination was conducted in March 1996.  
The veteran provided a history of injury to the right knee 
while in service with tearing of the cartilage.  He underwent 
arthroscopic surgery of the right knee joint and the final 
diagnosis was arthrofibrosis.  He also complained of pain in 
the right side of his neck and shoulder pain.  Examination of 
the right knee revealed no swelling or deformity.  The 
examiner could not detect any other impairment or any lateral 
instability.  The examiner also stated that no scar on the 
right knee from the arthroscopic surgery could be detected.  
Range of motion testing revealed flexion to 140 degrees and 
extension to 0 degrees.  X-rays of the right knee revealed 
normal examination of the knee joints with weight-bearing.  
The diagnosis was arthofibrosis and arthralgia of the right 
knee.  The examiner commented that pain occurred secondary to 
arthritic pain of the joints, mainly.  There was no tissue 
loss, muscle penetration, scar, or adhesion.  There was no 
damage to the tendon.  Strength was relatively good.  There 
was no evidence of muscle herniation.  There was evidence of 
pain of the muscle of the thigh and gastrocnemius.  The 
examiner also provided a diagnosis of myalgia secondary to 
arthritic pain of the right knee joint.  X-rays of the 
cervical spine revealed evidence of posterior narrowing at 
C5-6, with encroachment on the neural foramen on the right 
side, compatible with the veteran's symptomatology.

In a May 1996 rating action, the RO granted service 
connection for arthrofibrosis of the right knee and for 
degenerative arthritis of the cervical spine and assigned 10 
percent evaluations for each disorder.

The veteran provided testimony before an RO hearing officer 
in February 1997.  With regard to his right knee disorder, 
the veteran testified that his knee occasionally pops and 
that when he stands on his knee for long periods of time, it 
is very painful.  With regard to his cervical spine disorder, 
the veteran testified that he experienced pain in his neck 
which radiated to his right upper extremity.

An April 1997 VA MRI of the neck revealed mild narrowing of 
the right C5-6 neural foramen.

The veteran was afforded a VA orthopedic examination in April 
1997.  His chief complaint at the time was right shoulder 
pain with numbness and tingling in the right hand and right 
knee pain.  With regard to his right knee, he complained of 
medial pain just proximal to the joint surface and 
instability with twisting.  Examination of the right knee 
revealed extension to 0 degrees and extension to 130 degrees.  
There was no joint tenderness.  There was some tenderness 
over the medial femoral condyle.  There were no crepitations 
noted or valgus-varus laxity.  The anterior cruciate ligament 
was intact.  There was negative Lachman's test and pivot 
shift, but a posterior drawer.  No effusion was noted.  There 
was no warmth.  Examination of the neck revealed full range 
of motion with no point tenderness throughout his neck.  The 
examiner recommended bilateral knee MRI's.  He opined that 
with regard to the right knee, the veteran was not 
functionally incapacitated.  

In an April 1997 VA EMG report, it was noted, in part, that 
the veteran had full range of motion of the neck and normal 
strength throughout the upper extremities.   

A July 1998 VA x-ray report of the right knee revealed no 
evidence of fracture or dislocation with very minimal 
degenerative changes.

On VA general medical examination in July 1998, the veteran 
complained of right knee pain.  Examination of the right knee 
revealed normal range of motion with flexion of about 140 
degrees and extension to 0 degrees.  There were no neurologic 
deficits.  The diagnosis included minimal degenerative 
changes of the right knee with minimal marginal hypertrophic 
spurring of the superior medial margin of the medial condyle 
of the right tibia and minimal narrowing of the C5-C6 disc 
probably due to degenerative disc disease or trauma.  There 
was minimal degenerative arthritis of the uncovertebral 
articulation of C5-C6 bilaterally, with right greater than 
the left, and minimal degenerative arthritis of the left 
uncovertebral articulation at C4-C5.  The examiner noted that 
the mild narrowing of the right C5-C6 neural foramen was 
unremarkable.

On VA orthopedic examination in September 1998, examination 
of the right knee revealed normal mobility, no instability, 
swelling, or tenderness.  It was noted that an  x-ray of the 
right knee was essentially normal.  The examiner stated that 
despite the lack of radiographic confirmation, a diagnosis of 
minimal osteoarthritis of the right knee was justified.

Following appellate review in January 2000, the Board 
remanded both issues for further development by the RO.  The 
Board determined, that based on a review of the evidence, 
further VA examination should be conducted of both the right 
knee and cervical spine in accordance with the United States 
Court of Appeals for Veterans Claims (Court) holding in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The RO was 
instructed to obtain any outstanding records of medical 
treatment and to afford the veteran with a VA orthopedic 
examination which was to address any functional loss 
including pain or weakness or difficulty during flare-ups due 
to the veteran's right knee and cervical spine disorders.  
Also, the examiner was requested to discuss the presence or 
absence of pain and tenderness of any scar on the veteran's 
right knee.

The RO sent the veteran a letter in January 2000 with a 
request to submit information about any additional records of 
medical treatment for his right knee and cervical spine 
disorders.  The veteran did not respond to the letter.

A VA orthopedic examination was conducted in May 2000.  The 
veteran complained of bucking and giving way of his right 
knee.  He stated that he falls down all the time and that his 
symptoms increase if he is on his feet too long.  Examination 
of the cervical spine revealed normal lordosis.  There was no 
torticollis.  Flexion and extension of the neck was to 30 
degrees, lateral flexion to the right was to 35 degrees, 
lateral flexion to the left was to 40 degrees, rotation to 
the right was to 55 degrees, and rotation to the left was to 
55 degrees.  There was some discomfort in the right 
nuchotrapezial region at the end range of lateral flexion to 
the right and rotation of the neck to the left.  There was 
tenderness to palpation in the anterior neck.  There was no 
tenderness in the soft tissues, the anterior spine, or either 
supraclavicular space.  There was no tenderness at the base 
of the skull or over the posterior cervical midline and there 
was no tenderness over the cervical spinous processes or 
interspaces.  There was no tenderness, no atrophy, no 
asymmetry, and no spasm of the posterior cervical paraspinal 
muscles.  There was no tenderness to palpation over the 
course of the trapezius muscles on either side.  There was an 
area of discomfort near the superior medial aspect of the 
right scapular with a questionably palpable soft tissue 
fullness/mass, which was consistently tender to deep 
pressure.  There was no other tenderness in either 
parascapular area.  There was no tenderness to palpation of 
the body of either the shoulder blade.  There was no static 
and no dynamic winging of either shoulder blade.  
Scapulothoracic motion was normal and symmetric during 
overhead elevation of the arm on each side.  Compression of 
the skull caused no symptoms in the neck or in either upper 
extremity.  There was no drift to the outstretched palms.  
There were no involuntary movements of the upper extremity. 

When standing, the knees were symmetric with valgus of 
approximately 15 degrees.  The veteran's gait pattern 
suggested antalgia favoring the right.  He was able to stand 
and walk on tiptoes and on heels.  There was no valgus and 
varus thrust of the right knee during his common gait.  There 
were healed remote arthroscopic portal sites about the right 
knee.  The right knee could be actively moved from 0 to 140 
degrees with no restriction in motion.  There was no 
ligamentous laxity to varus or valgus stress at 0 degrees or 
at 30 degrees of flexion of the right knee.  There was no 
anterior instability.  There was a negative anterior drawer 
sign and a negative Lachman maneuver at the right knee.  
There was reported tenderness to palpation over the 
posteromedial aspect of the medial joint line and tenderness 
to kneading of the medial and lateral hamstring tendons 
behind the right knee.  McMurray's sign was absent and was 
not uncomfortable.  There was no audible or palpable click.  
There was no mechanical event.  The right knee was stable to 
anterior, posterior, rotary, valgus, and varus stress.  Right 
patella mechanics were normal.  There was no increased 
passive glide or tilt of the right kneecap.  There was no 
appreciable crepitus during motion of the right knee or 
during passive motion of the right kneecap.  The report of a 
CT scan of both knees dated in October 1994 indicated that 
there was no definite evidence for osteochondritis dissecan 
(OCD) of the right femoral condyles or tibial plateau.  The 
report indicated that plain views of the right knee showed no 
evidence of an osteochondral defect of the lateral tibial 
plateau.  There was slight irregularity and prominences of 
the tibial spines of the right knee.  

The impressions were right upper extremity pain and numbness 
by history (there was no clinical evidence of cervical nerve 
root dysfunction (no radiculopathy), and right knee disorder 
with subjective "buckling."  The examiner commented that 
the physical examination of the veteran's right knee revealed 
no explanation for the description of buckling and stumbling.  
The physical examination disclosed no basis to assess any 
potential pain, weakness, or difficulty during flare-ups of 
the knee.  This examination did not reveal an abnormality 
that would lead to or cause expectation of flare-ups.  
Examination of the right knee was negative for instability.  
The right knee joint was stable.  None of the veteran's 
arthroscopic portal sites were obvious on casual inspection 
and none of the sites were tender.

In a July 2000 supplemental statement of the case (SSOC), the 
RO confirmed and continued the 10 percent evaluations for the 
right knee disorder and the cervical spine disorder.  

II.  Analysis

The veteran contends that his service-connected right knee 
and cervical spine disorders are more disabling than 
currently evaluated and should receive higher evaluations.

Initially, the Board finds that the duty to develop all 
evidence pertinent to the claims remaining on appeal has been 
met.  In this regard, the Board notes pertinent treatment 
records have been associated with the record, and the veteran 
has undergone VA examinations in connection with the claims, 
and has been afforded an opportunity to present evidence and 
argument on his behalf.  There is no indication that there is 
any other outstanding medical records pertinent to the claims 
that have not been obtained.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126.  

38 C.F.R. § 4.40 requires consideration of functional loss 
due to pain and weakness.  As regards the joints, 38 C.F.R. § 
4.45 notes that the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  

Accordingly, when evaluating musculoskeletal disabilities, VA 
may, in addition  to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Right Knee

The Board has considered 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5257, 5260, and 5261.  Under Diagnostic Code 5257, a 
slight impairment of the knee warrants a 10 percent rating.  
Limitation of flexion of the knee to 45 degrees is accorded a 
10 percent rating under Diagnostic Code 5260.  Limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
rating under Diagnostic Code 5261.  Under the same Diagnostic 
Codes a 20 percent rating is provided for moderate impairment 
of 
the knee, consisting of recurrent subluxation or lateral 
instability, for limitation of flexion of the knee to 30 
degrees, or limitation of extension of the knee to 15 
degrees.  Further, absent evidence of ankylosis or impairment 
of the tibia and fibula, Diagnostic Codes 5256 and 5262 are 
not for consideration and application.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

The Board has reviewed all the evidence of record including 
the statements advanced by the veteran and finds that a 
rating in excess of 10 percent under Diagnostic Code 5257 for 
the veteran's right knee disorder is not shown.  Despite the 
veteran's complaints of instability and buckling of the right 
knee, the VA examinations of record consistently show no 
evidence of instability, swelling, or tenderness of the right 
knee.  Furthermore, with the exception of the April 1997 VA 
examination (which revealed a slight limitation in extension 
to 130 degrees), the right knee has also consistently 
exhibited full range of motion.  Furthermore, the May 2000 VA 
examination also revealed a normal range of motion of the 
right knee with no instability, weakness, or difficulty 
during flare-ups.  The examiner specifically commented that 
based on the physical examination, there was no explanation 
for the veteran's complaints of buckling and stumbling.  

The Board has also considered Diagnostic Code 5003.  This 
code is applicable when the disability involves degenerative 
arthritis that has been established by X-ray findings and is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, while the veteran has evidence of 
arthritis of the knee, he does not have any compensable 
limitation of knee motion.  Hence a separate rating is not in 
order.  

As noted above, the May 2000 VA examiner noted that there was 
no instability, weakness, or difficulty during flare-ups of 
the right knee.  Thus, the Board finds that the issue of 
functional loss due to left knee pain, incoordination, 
weakness, or fatigability has been considered and addressed.

Cervical Spine

The veteran's cervical spine disability is evaluated, 
pursuant to Diagnostic Code 5299-5290, on the basis of 
limitation of cervical spine motion.  See 38 C.F.R. §§ 4.20, 
4.27.  Under Diagnostic Code 5290, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine. A 20 percent evaluation is warranted for moderate 
limitation of motion of the cervical spine. A 30 percent 
evaluation is warranted for severe limitation of motion of 
the cervical spine. Id.

The Board has reviewed the entire record and finds that a 
rating in excess of 10 percent under Diagnostic Code 5290 is 
not warranted.  On the May 2000 VA examination, the veteran 
exhibited normal ranges of motion of the cervical spine 
except for a slight decrease in motion (35 degrees) upon 
lateral flexion to the left.  There was some discomfort in 
the end range of lateral flexion to the right and rotation of 
the neck to the left.  There was also some tenderness to 
palpation in the anterior neck.  The examiner noted that the 
veteran had upper extremity pain and numbness by history, 
however there was no clinical evidence of radiculopathy.  
Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 10 percent under Diagnostic 
Code 5290 have not been met.  Furthermore, there are no 
clinical findings which would verify any complaints of excess 
fatigability, incoordination, painful motion, or more than 
slight limitation of motion due to pain.


Conclusion

The Board has reviewed the entire evidence of record and 
finds that the 10 percent rating assigned by the RO for the 
right knee and cervical spine disorders reflects the most 
disabling these disorders have been since the veteran filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that staged 
ratings for these disorders are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board finds that there is no showing that the 
veteran's disabilities currently under consideration reflect 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disabilities are not shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).	

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for right knee 
disorder, arthrofibrosis, is denied.

Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, is denied.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

